Birdsong, Judge.
This appeal is from the trial court’s denial of appellant’s motion to stay execution of the default judgment against appellant. Remaining for adjudication in this action are appellee’s claims against appellant’s co-defendant and the co-defendant’s counterclaim. The order denying appellant’s motion contains neither an express determination that there is no just reason for delay nor an express direction for the entry of judgment, and appellant has not obtained from the trial court a certificate of immediate review pursuant to OCGA § 5-6-34 (b) (Code Ann. § 6-701). Consequently, this appeal is premature and must be dismissed. OCGA §§ 9-11-54 (b), 5-6-34 (Code Ann. §§ 81A-154,6-701); Loftin v. Carrollton State Bank, 145 Ga. App. 166 (243 SE2d 333).

Appeal dismissed.


Quillian, P. J., and Carley, J., concur.